DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 3, 2019 has been considered by the examiner.
Drawings
The drawings are objected to because Figures 1, 2, 5-8, 11, 11a and 12 all have shading and words that are unclear and illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate or render obvious a hydraulic circuit for an automotive transmission including a pressure regulator valve and a pressure regulator spring both a structure and a method with replacing said pressure regulator spring with a replacement pressure regulator spring to increase the maximum line pressure above said predetermined maximum line pressure, and modifying the portion of said hydraulic circuitry in fluid communication with said onboard computer such that said onboard computer does not sense line pressure in excess of said predetermined maximum line pressure and the remaining structure of claims 1 and 7.
The prior art does not anticipate or render obvious a method of modifying an automotive transmission having a pressure regulator valve and a pressure regulator spring for establishing a predetermined maximum line pressure in said hydraulic circuit having the steps of replacing said pressure regulator spring with a replacement pressure regulator spring to increase maximum line pressure above said predetermined maximum line pressure; modifying the portion of said hydraulic circuitry in fluid communication with said onboard computer to prevent said onboard computer from sensing line pressure exceeding said predetermined maximum line pressure, modifying the pressure regulator valve to include a ball, a ball seat, and a spring biasing the ball on the ball seat within a bore of the pressure regulator valve to prevent fluid 
The prior art does not anticipate or render obvious a method of modifying an automotive transmission having a pressure regulator valve and a pressure regulator spring for establishing a predetermined maximum line pressure in said hydraulic circuit, having the steps of replacing said pressure regulator spring with a replacement pressure regulator spring to increase maximum line pressure above said predetermined maximum line pressure; modifying the portion of said hydraulic circuitry in fluid communication with said onboard computer to prevent said onboard computer from sensing line pressure exceeding said predetermined maximum line pressure, providing an exhaust opening in a bore of said pressure regulator valve arranged to cooperate with said replacement pressure regulator spring such that when line pressure greater than the predetermined maximum line pressure is applied to the pressure regulator valve, fluid is exhausted from said exhaust opening as recited as a whole together in claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 5,458,545 to Adam et al. teaches a transmission with a pressure regulator valve, but lacks a teaching of replacing the spring in the valve to change the maximum line pressure.
U.S. Patent No. 4,406,400 to Berkhof and U.S. Publication No. 2005/0272549 to Carne both teach a pressure regulator valve with a spring that can be changed out, but it lacks a teaching of modifying the portion of the hydraulic circuitry in fluid communication with an onboard computer such that the onboard computer does not sense line pressure in excess of said predetermined maximum line pressure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/JUSTIN HOLMES/Primary Examiner, Art Unit 3659